Title: From George Washington to Major General Horatio Gates, 11 August 1779
From: Washington, George
To: Gates, Horatio


        
          Sir,
          Head Quarters West Point Aug. 11th 1779
        
        Major General Baron De Steuben who will deliver you this, sets out tomorrow morning, on his journey to Providence, with intention to make the necessary arrangements relative to his department with the troops under your command. I have no doubt you will afford him every aid in your power to complete them as speedily as possible and to carry the regulations into effect. The importance of the institution at the head of which this Gentleman is placed and the essential benefits which the service has derived from his exertions have procured him the general esteem and confidence of the army; and I am persuaded will insure him every attention in your power and your heartiest cooperation. I am Sir Your most Obedient servant
        
          Go: Washington
        
      